USCA11 Case: 20-10349    Date Filed: 02/25/2021   Page: 1 of 19



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10349
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:18-cr-00190-SPC-MRM-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

ELIZABETH KUC,
a.k.a. Auntie,
a.k.a. Beth,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 25, 2021)

Before JILL PRYOR, BRANCH and LUCK, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10349       Date Filed: 02/25/2021    Page: 2 of 19



      After a jury convicted defendant Elizabeth Kuc of conspiring to distribute

and possess with intent to distribute crack cocaine, heroin, and fentanyl and

distributing fentanyl and crack cocaine, the district court sentenced her to 360

months’ imprisonment. At the sentencing hearing, the district court found that Kuc

was responsible for 17.44 kilograms of crack cocaine, 10.9 kilograms of heroin,

and 0.5 grams of fentanyl, and used these drug quantities to set Kuc’s offense level

for purposes of the Sentencing Guidelines. On appeal, Kuc challenges the district

court’s drug-quantity finding. Because we cannot say that the district court clearly

erred in making the drug-quantity determination, we affirm.

                         I.    FACTUAL BACKGROUND

      Kuc was charged in an indictment with conspiring to distribute and possess

with intent to distribute 28 grams or more of crack cocaine, 100 grams or more of

heroin, and 40 grams or more of fentanyl. The government alleged that Kuc

conspired with nine named co-defendants as well as other unnamed persons. The

government also charged Kuc with two substantive counts of distributing

controlled substances: fentanyl and crack cocaine. Kuc pled not guilty and

proceeded to trial.

A.    Trial Proceedings

      At trial, the government introduced evidence showing that Kuc participated

in a drug organization headed by Tony Wilson, Jr., which operated in the Suncoast


                                          2
           USCA11 Case: 20-10349          Date Filed: 02/25/2021       Page: 3 of 19



Estates area of North Fort Myers, Florida. The organization sold crack cocaine,

heroin, and fentanyl out of trap houses, residences used for drug distribution. The

organization had multiple dealers working out of the trap houses in the Suncoast

Estates area. Wilson would have runners take the controlled substances to the

dealers working in the trap houses and bring him the cash from the sale of the

substances out of the trap houses.

       The organization’s main hub for distribution was a trap house called the

“Big House,” which was owned by Monique Moore, another member of the

conspiracy. When law enforcement officers surveilled the Big House, they saw

people coming in and out of the house all day and night and staying only for a

short time. On one occasion, officers raided the Big House and seized a significant

amount of crack cocaine—more than 30 “cookies” of crack cocaine1 with a total

street value of between $40,000 and $50,000. On that day, officers also seized a

mixture of heroin and fentanyl weighing 23.8 grams.2 Just one day after this raid,

the organization resumed drug-dealing operations at the Big House.

       At trial, the government introduced evidence that Kuc participated in the

organization’s drug distribution scheme in several ways. She sold drugs herself


       1
         A cookie of crack cocaine generally weighs between eight and nine grams. The
evidence at trial showed that a cookie of crack cocaine would be broken into smaller pieces of
crack cocaine that drug dealers typically sold for approximately $20 each.
       2
        The evidence at trial showed that drug dealers typically sold heroin and fentanyl in
packages weighing 0.1 grams for about $20 per bag.

                                                3
            USCA11 Case: 20-10349           Date Filed: 02/25/2021       Page: 4 of 19



and helped others to buy drugs from Wilson, allowed Wilson to use her house to

“cook” crack cocaine cookies, and reported to Wilson about the goings on at the

Big House.

      First, the government introduced evidence showing that Kuc participated in

the organization by selling drugs and helping others in the other organization sell

drugs. A witness testified that Kuc regularly sold crack cocaine and heroin,

supplied by Wilson, from her bedroom. The government also introduced into

evidence a recorded phone call in which Kuc discussed selling drugs for Wilson.

In the call, Kuc mentioned that Wilson had recently gone on vacation and left her

$9,000 worth of heroin to sell while he was out of town, saying that Wilson

“brought everything here for everybody to come get it.” Doc. 423-21 at 1. 3 Kuc

sold all $9,000-worth of heroin and gave the proceeds to Wilson when he returned.

      The government also introduced evidence of three instances where Kuc

either sold drugs with her niece or assisted her niece in purchasing drugs from

Wilson. At the time, Kuc’s niece was, unbeknownst to Kuc, working as a

confidential informant for the government and recording each transaction.

      In the first transaction, Kuc sold an undercover officer $100 worth of

fentanyl. Kuc’s niece arranged for Kuc to sell the undercover officer heroin.

Before selling the drugs, Kuc asked the undercover officer to snort some of the

      3
          “Doc.” numbers refer to the district court’s docket entries.

                                                  4
           USCA11 Case: 20-10349          Date Filed: 02/25/2021      Page: 5 of 19



substance in front of her—a measure that, according to the evidence at trial, drug

dealers sometimes use to ensure that a potential customer is not a law-enforcement

officer or a confidential informant. When the officer demurred, Kuc directed her

niece to sell the drugs, apparently in an attempt to avoid criminal liability. Kuc

handed six small bags to her niece who, in turn, handed them to the undercover

officer. The undercover officer handed his money to the niece, who then handed it

over to Kuc. Although the undercover officer thought he was purchasing $100 of

heroin, the substance was, in reality, fentanyl.4

       In the second transaction, Kuc arranged for her niece to purchase an eight-

ball (approximately four to five grams) of heroin from Wilson. Kuc’s niece

approached Kuc about buying heroin from Wilson, and Kuc agreed to arrange the

transaction in exchange for $100. After arranging the purchase, Kuc went with her

niece to meet Wilson. Wilson sold Kuc’s niece 3.5238 grams of a fentanyl

mixture.

       In the third transaction, Kuc’s niece wanted to buy a cookie of crack cocaine

and an eight ball of heroin from Wilson. Kuc agreed to help her niece set up the

transaction in exchange for $100. Wilson directed Kuc to go to a trap house to

pick up the drugs. When Kuc and her niece arrived at the trap house, Kuc made


       4
         Fentanyl is a synthetic opioid that is stronger than heroin. The evidence at trial
reflected that it is common for a person to buy what she thought was heroin and end up with
fentanyl (or vice versa).

                                               5
         USCA11 Case: 20-10349       Date Filed: 02/25/2021   Page: 6 of 19



her niece wait outside, saying that Wilson told Kuc to go in by herself and “[I]

listen to what I’m told.” Doc. 423-15 at 2. Kuc then purchased 8.48 grams of

crack cocaine from a dealer who worked for Wilson. But the dealer did not have

the heroin and directed Kuc to go to the Big House to pick it up. When Kuc and

her niece arrived at the Big House, Kuc could not purchase heroin there, either.

      Kuc was angry that Wilson had not come through with any heroin. She

ranted to her niece:

      This is fucking bullshit. You want to see the text message that I wrote
      [Wilson]? It ain’t fucking pretty. I’m gonna text him again. “You
      know what, [Wilson]? I don’t get out of bed for fucking free. This is
      fucking bullshit that you had me go get these people money, have
      everything set up for today on my part. I go over to your place with
      over a thousand fucking dollars and I can’t buy what I need to buy? It’s
      fucking bullshit.”

Doc. 423-17 at 2. She continued on saying, “[I] don’t get up and move around for

fucking two bags, three bags, 45 fucking dollars. I don’t even get out of my bed. I

could have stayed in my bed and made more than that.” Id.

      The second way that Kuc assisted the organization was by allowing Wilson

and his brother to use her home to cook significant amounts of crack cocaine. A

witness testified that “[e]very couple days” Wilson and his brother came to Kuc’s

house to cook between four and eight crack cocaine cookies. Doc. 658 at 127.

And there was also evidence that Kuc helped Wilson by cooking crack cocaine

herself. In a recorded call, Kuc discussed picking up a “quarter piece” from


                                          6
           USCA11 Case: 20-10349         Date Filed: 02/25/2021      Page: 7 of 19



Wilson so that she could “finish making the candy,” which was a reference to

cooking crack cocaine. 5 Doc. 423-21 at 4.

       The third way that Kuc participated in the drug organization was by keeping

Wilson informed about what was happening at the Big House. For a time, Kuc

lived next door to the Big House, and she reported to Wilson about the goings-on

there. During this time, law enforcement officers conducted a search at the Big

House. At the time of search, Moore, who owned the Big House, was in jail.

Shortly after the search, Moore called Wilson from the jail, and they added Kuc to

their call. Kuc told them that police officers had raided the Big House and

discussed which neighbors might have reported them to police. During the call,

Wilson told Kuc that she was his “eyes and ears,” meaning he depended on her,

among others, to watch and report to him about what was happening at the Big

House. Doc. 423-27 at 8.

       The government also introduced evidence at trial about the volume of drugs

that the conspiracy was selling each day. A member of the conspiracy estimated

that each day the organization sold four cookies of crack cocaine, weighing a total

of approximately 32 grams, and 100 to 150 bags of heroin, weighing a total of 10

to 15 grams.



       5
          According to trial evidence, the term “candy” was commonly used in Suncoast Estates
to refer to crack cocaine.

                                              7
         USCA11 Case: 20-10349        Date Filed: 02/25/2021   Page: 8 of 19



      Kuc testified in her own defense. She described herself as a “junkie” who

needed to use heroin and crack cocaine each day to avoid becoming “violently ill.”

Doc. 658 at 181–82. She denied agreeing to work with Wilson or anyone else to

distribute drugs, saying she only bought drugs for her personal use. When asked

about the three drug transactions where she helped her niece buy or sell drugs, she

said that her niece “coerced” her into participating. Id. at 215. She also denied

that she sold $9,000 worth of heroin for Wilson when he was out of town. She

maintained instead that while Wilson was out of town, he left $9,000 worth of

heroin in a safe in her room, but that she was visiting family at the time, did not

know about the heroin until Wilson’s brother retrieved it, and never sold any of it.

      Kuc also denied that she allowed Wilson and his brother to cook crack

cocaine at her house. She admitted that Wilson and his brother cooked crack

cocaine there but said she was forced to allow them to use her house when they

threatened to harm her and her family physically. And when she was asked about

the phone call in which she discussed cooking “candy,” she said she was talking

about making rock candy or peppermints for children in her family, not discussing

cooking crack cocaine.

      The jury found Kuc guilty on all three counts.




                                          8
           USCA11 Case: 20-10349        Date Filed: 02/25/2021     Page: 9 of 19



B.     Sentencing Proceedings

       After the trial, a probation officer prepared a presentence investigation report

(“PSI”). The PSI detailed the operations of the drug conspiracy and reported that

Kuc participated in the conspiracy from at least April 7, 2016 through October 4,

2017. 6 According to the PSI, during this period, each day the conspiracy

distributed at least four eight-gram cookies of crack cocaine and 200 0.1-gram bags

of heroin and/or fentanyl. Because Kuc participated in the conspiracy for at least

545 days, the PSI held her accountable for 17.44 kilograms of crack cocaine, 10.9

kilograms of heroin, and 0.5 grams of fentanyl.

       Given these drug quantities, the PSI reported that Kuc had a base offense

level of 36. See U.S.S.G. § 2D1.1(c)(2). The PSI then applied a two-level

enhancement because Kuc had maintained a premises for the purpose of

manufacturing or distributing a controlled substance and another two-level

enhancement because she had obstructed justice by giving false testimony at trial.

See id. §§ 2D1.1(b)(12), 3C1.1. With a total offense level of 40 and a criminal

history category of V, the PSI calculated Kuc’s guidelines range as 360 months’ to

life imprisonment. Because the statutory maximum for Kuc’s offenses was 80



       6
         These dates were derived from two facts. Kuc’s phone call with Wilson and Moore
where Wilson described Kuc as his eyes and ears occurred on April 7, 2016. And the final
transaction where Kuc helped her niece purchase crack cocaine from Wilson occurred on
October 4, 2017.

                                             9
           USCA11 Case: 20-10349         Date Filed: 02/25/2021       Page: 10 of 19



years’ imprisonment, 7 the PSI reduced her guidelines range to 360 to 960 months.

See id. § 5G1.2(b).

       Kuc objected to the PSI’s drug-quantity determination, saying “she should

not be held accountable for the total amount of drugs manufactured and distributed

by others.” Doc. 509 at 42. For the court to hold Kuc responsible for the acts of

others, it had to make individualized findings concerning the scope of criminal

activity she agreed to jointly undertake with others. And, pointing to her trial

testimony, Kuc argued that she had not jointly undertaken any criminal activity.

And even if she agreed to jointly undertake criminal activity, Kuc urged, the PSI’s

drug-quantity determination was unsupported.

       At the sentencing hearing, the district court addressed Kuc’s objection. The

court acknowledged that to hold Kuc responsible for a drug quantity that was based

on jointly undertaken activity, it had to make an individualized finding concerning

the scope of her jointly undertaken criminal activity and determine the “quantity of

drugs reasonably foreseeable in connection with her level of participation.” Doc.

660 at 22. Based on the evidence from trial, the district court found that Kuc had



       7
         Because the jury determined that the conspiracy involved at least 28 grams of crack
cocaine, 100 grams of heroin, and 40 grams of fentanyl, the statutory maximum for the
conspiracy count was 40 years. See 21 U.S.C. § 841(b)(1)(B)(i), (iii), (vi) (statutory maximum
of 40 years for an offense involving 28 grams or more of crack cocaine, 100 grams or more of
heroin, or 40 grams or more of fentanyl). The statutory maximum for each distribution count
was 20 years. See id. § 841(b)(1)(C).

                                               10
         USCA11 Case: 20-10349       Date Filed: 02/25/2021    Page: 11 of 19



agreed to undertake criminal activity with others and that the scope of the jointly

undertaken criminal activity included the quantity of drugs the organization sold

while she was participating in the criminal activity. To support its conclusion, the

court pointed to evidence that Kuc had sold drugs and facilitated drug transactions,

allowed Wilson and his brother to cook crack cocaine at her home, and acted as

Wilson’s eyes and ears in keeping him informed about what was happening at the

Big House. The court acknowledged Kuc’s trial testimony that she had not

voluntarily participated in the organization. But the court found her testimony was

not credible because it conflicted with other witnesses’ testimony and the many

recorded conversations that were entered into evidence.

      The court found that the scope of the jointly undertaken criminal activity

was the distribution of four cookies of crack cocaine (for a total of 32 grams) and

200 bags of heroin (for a total of 20 grams) each day. Because Kuc participated in

the conspiracy for 545 days, the court determined that she was responsible for a

total of 17.44 kilograms of heroin and 10.9 kilograms of heroin as well as 0.5

grams of fentanyl. The court found that it was “reasonably foreseeable” to Kuc

that the jointly undertaken criminal activity included this quantity of drugs based

on her “level of participation in this drug conspiracy.” Id. at 25.

      Using these drug quantities, the district court concluded that Kuc’s total

offense level was 40 and that with her criminal history category of V, her


                                          11
         USCA11 Case: 20-10349       Date Filed: 02/25/2021    Page: 12 of 19



guidelines range was 360 to 960 months’ imprisonment. The court sentenced Kuc

to 360 months. This is her appeal.

                          II.      STANDARD OF REVIEW

      We review for clear error a district court’s determination of the drug

quantity attributable to a defendant. United States v. Almedina, 686 F.3d 1312,

1315 (11th Cir. 2012). For a finding to be clearly erroneous, we “must be left with

a definite and firm conviction that a mistake has been committed.” Id. (internal

quotation marks omitted). When “a fact pattern gives rise to two reasonable and

different constructions, the factfinder's choice between them cannot be clearly

erroneous.” Id. (internal quotation marks omitted).

                            III.    LEGAL ANALYSIS

      Under the Sentencing Guidelines, to calculate Kuc’s base offense level, the

district court had to determine the quantity of drugs properly attributable to her.

U.S.S.G. § 2D1.1(a)(5); see United States v. Frazier, 89 F.3d 1501, 1506 (11th Cir.

1996). A district court’s findings of fact as to drug quantity “may be based on

evidence heard during trial, facts admitted by a defendant’s plea of guilty,

undisputed statements in the presentence report, or evidence presented at the

sentencing hearing.” United States v. Wilson, 884 F.2d 1355, 1356 (11th Cir.

1989). The government bears the burden of establishing the drug quantity by a




                                          12
         USCA11 Case: 20-10349       Date Filed: 02/25/2021    Page: 13 of 19



preponderance of the evidence. United States v. Reeves, 742 F.3d 487, 506 (11th

Cir. 2014).

      Under the Guidelines, a defendant is held accountable for her relevant

conduct. See U.S.S.G. § 1B1.3. In drug conspiracy cases, relevant conduct

includes drug quantities with which the defendant “was directly involved” and also

“all quantities of contraband that were involved in transactions carried out by other

participants, if those transactions were within the scope of, and in furtherance of,

the jointly undertaken criminal activity and were reasonably foreseeable in

connection with that criminal activity.” Id. § 1B1.3, cmt. n.3.; United States v.

Ismond, 993 F.2d 1498, 1499 (11th Cir. 1993).

      To hold a defendant responsible for the conduct of others, the district court

must make particularized findings about: (1) the scope of the criminal activity that

the defendant agreed to jointly undertake, and then (2) whether the conduct of

others was in furtherance of, and reasonably foreseeable in connection with, the

criminal activity jointly undertaken by the defendant. U.S.S.G. § 1B1.3(a)(1)(B).;

see United States v. Hunter, 323 F.3d 1314, 1319–20 (11th Cir. 2003). In

determining the scope of the criminal activity, the district court may consider any

“explicit agreement or implicit agreement fairly inferred from the conduct of the

defendant and others.” U.S.S.G. § 1B1.3, cmt. n.3. But a defendant’s mere




                                          13
            USCA11 Case: 20-10349          Date Filed: 02/25/2021       Page: 14 of 19



awareness of a larger criminal undertaking is insufficient to show that she agreed

to participate in the larger criminal undertaking. See Hunter, 323 F.3d at 1320–21.

        When the quantity of drugs seized does not reflect the scale of the offense,

the district court must approximate the quantity of drugs attributable to the

defendant. Almedina, 686 F.3d at 1315–16; see U.S.S.G. § 2D1.1, cmt. n.5. A

“court may rely on evidence demonstrating the average frequency and amount of

the defendant’s drug sales over a given period of time.” Almedina, 686 F.3d at

1316.

        In this case, the district court found that the relevant conduct included not

only the controlled substances that Kuc herself sold but also quantities of

controlled substances that were sold by others in the conspiracy. On appeal, Kuc

argues that the district court erred in making its drug-quantity finding because (1) it

failed to make the required individualized determinations to hold her responsible

for jointly undertaken criminal activity, and (2) the evidence does not support the

district court’s finding about the quantity of drugs that were part of any jointly

undertaken criminal activity. We are not persuaded by either argument.8




        8
         The government urges us to find that Kuc abandoned her challenge to the district
court’s drug-quantity determination because Kuc failed to develop adequately her argument in
her appellate brief. But because Kuc’s appellate brief “directly challenge[d]” the district court’s
drug-quantity determination, she satisfied the standard for invoking appellate review. Hi-Tech
Pharms., Inc. v. HBS Int’l Corp., 910 F.3d 1186, 1194 (11th Cir. 2018).

                                                14
         USCA11 Case: 20-10349        Date Filed: 02/25/2021    Page: 15 of 19



      We begin with Kuc’s argument that the district court erred by “fail[ing] to

make individualized findings concerning [her] jointly undertaken criminal activity

as required by USSG § 1B1.3(a).” Appellant’s Br. at 19. The record directly

refutes her contention that the district court failed to make individualized findings.

The court found that the scope of the jointly undertaken criminal activity was the

distribution of 32 grams of crack cocaine and 20 grams of heroin each day for a

period of 545 days—the period of Kuc’s involvement in conspiracy—for a total of

17.44 kilograms of heroin and 10.9 kilograms of heroin as well as 0.5 grams of

fentanyl. And the court expressly found that based on Kuc’s “level of participation

in this drug conspiracy,” this quantity of drugs was “reasonably foreseeable” to

her. Doc. 660 at 25.

      Kuc’s other argument is that the record does not support the district court’s

finding about the scope of her jointly undertaken criminal activity. Her primary

argument is that the district court clearly erred in holding her responsible for any

quantity based on jointly undertaken criminal activity because she “had no joint

criminal activity with the group other than buying its dope” and “never agreed to

work with the others to sell dope.” Appellant’s Br. at 15, 17. She also argues, in

the alternative, that even if there was some joint criminal activity, it was limited to

allowing Wilson and his brother to cook crack cocaine cookies in her house.




                                          15
         USCA11 Case: 20-10349        Date Filed: 02/25/2021    Page: 16 of 19



      The district court did not clearly err in finding that Kuc participated in a

jointly undertaken criminal activity. After all, the district court pointed to evidence

at trial showing that Kuc sold drugs and facilitated drug transactions for Wilson,

allowed Wilson to cook crack cocaine in her home, and served as Wilson’s eyes

and ears by watching the Big House for him.

      Kuc argues that the district court instead should have concluded that she

never participated in jointly undertaken criminal activity based on her own

testimony that she participated in no such activity, did not sell drugs, and was

coerced into allowing Wilson and his brother to cook crack cocaine in her home.

Certainly, Kuc offered this testimony at trial. But the government offered evidence

at trial that contradicted her version of events. At sentencing, the district court

expressly found that Kuc’s testimony was not credible, which it was entitled to do.

See Wilson, 884 F.2d at 1356 (recognizing that a district court may make a factual

finding at sentencing based on evidence at trial).

      Kuc’s alternative argument is that even if there was evidence that she jointly

undertook some criminal activity, her participation was limited to allowing Wilson

and others to cook crack cocaine in her house. And based on this limited jointly

undertaken activity, she says, the district court should have held her responsible for




                                          16
           USCA11 Case: 20-10349        Date Filed: 02/25/2021      Page: 17 of 19



no more than 5.82 kilograms of crack cocaine.9 But the district court did not

clearly err in finding that the scope of Kuc’s jointly undertaken criminal activity

extended beyond Wilson’s cooking crack cocaine in her home. There was

testimony that Kuc regularly sold drugs out of her home. And when Wilson went

out of town, he left her to sell $9,000 worth of heroin for him. In addition, Kuc’s

recorded statements suggest that the jointly undertaken criminal activity included

her selling significant quantities of drugs. When Wilson failed to come through

with the eight-ball of heroin that Kuc had arranged for her niece to purchase, Kuc

ranted, “[I] don’t get up and move around for fucking two bags, three bags, 45

fucking dollars. I don’t even get out of my bed. I could have stayed in my bed and

made more than that.” Doc. 423-17 at 2. This statement supports an inference that

Kuc was regularly selling large quantities of drugs supplied by Wilson. Given all

this evidence, we cannot say that the district court clearly erred in finding that the

scope of Kuc’s jointly undertaken criminal activity extended beyond allowing

Wilson to cook crack cocaine in her home.

       But even assuming, for the sake of argument, that Kuc is correct that the

district court should have held her responsible for no more than 5.82 kilograms of

crack cocaine, any error was harmless. Using this drug quantity, Kuc’s base



       9
         This number is based on an estimate that Wilson and his brother cooked 32 grams of
crack cocaine at Kuc’s house every third day for a 545-day period.

                                              17
         USCA11 Case: 20-10349        Date Filed: 02/25/2021   Page: 18 of 19



offense level would have been 34. See U.S.S.G. § 2D1.1(c)(3) (assigning base

offense level of 34 to an offense involving “at least 2.8 KG but less than 8.4 KG of

Cocaine Base”). And with enhancements for Kuc’s maintenance of a premises for

the purpose of manufacturing and distributing controlled substances and

obstructing justice, her total offense level would have been 38. Given Kuc’s

criminal history category of V, her guidelines range would have been 360 months’

to life imprisonment. See U.S.S.G. ch. 5, pt. A (Sentencing Table). Because the

statutory maximum in this case was 80 years, her guidelines range would have

been 360 to 960 months. As a result, even if the district court had limited the drug

quantity to 5.82 kilograms of crack cocaine, Kuc’s guidelines range would have

remained the same, making harmless any error the district court made using a drug

quantity greater than 5.82 kilograms of crack cocaine. See United States v. Alicea,

875 F.3d 606, 609 (11th Cir. 2017) (recognizing that error was harmless when

defendant’s guidelines range “would remain the same” without the error); United

States v. Mathis, 767 F.3d 1264, 1284 (11th Cir. 2014) (concluding that any error

in application of enhancement that increased the defendant’s total offense level

was harmless when the defendant’s “guidelines range was the same with or

without the enhancement”), abrogated on other grounds by Lockhart v. United

States, 136 S. Ct. 958, 961 (2016).




                                          18
  USCA11 Case: 20-10349     Date Filed: 02/25/2021   Page: 19 of 19



                      IV.    CONCLUSION

For the above reasons, we affirm Kuc’s sentence.

AFFIRMED.




                                 19